Citation Nr: 1601995	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2. Service connection for a psychiatric disorder, to include PTSD, a depressive disorder, and anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

As will be discussed in further detail in the following decision/remand, the Board is granting the Veteran's application to reopen his previously denied claim for service connection for PTSD.  The Board is broadening the underlying claim for service connection for a psychiatric disorder, to include PTSD, a depressive disorder, and anxiety-and is remanding this underlying issue to the Agency of Original Jurisdiction (AOJ).

Case law  provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including depressive disorder and anxiety.  Pursuant to Clemons, the Board has more broadly characterized the psychiatric claim remaining on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

The Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology as was considered in the prior final rating decision. Prior and subsequent to the last final rating decision in August 2007 the Veteran has consistently endorsed symptoms of depression.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.  


FINDINGS OF FACT

1. In an unappealed August 2007 rating decision, the RO denied service connection for PTSD.  

2. The additional evidence presented since the August 2007 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for PTSD.  


CONCLUSIONS OF LAW

1. The August 2007 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received since the last denial of service connection for PTSD, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to reopen the claim of service connection for a psychiatric disorder, to include PTSD, depressive disorder, and anxiety, the only matter decided herein, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.  

Claim to Reopen

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, in an August 2007 rating decision, the RO denied service connection for PTSD on the basis that service treatment records did not document psychiatric complaints, and the evidence did not show a definitive diagnosis of PTSD.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  Thus, the previous rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The evidence added to the record since the August 2007 rating decision includes a diagnosis of depressive disorder on a May 2012 VA examination and a June 2009 statement in which the Veteran indicated that during his service in Southwest Asia from January 1991 to June 1991 he saw dead bodies, enemy prisoners of war, and feared for his life.  This additional evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim as the evidence shows that the Veteran has been diagnosed with a psychiatric disorder and that he claims that he has psychiatric problems related to his fear of hostile military activity during service.  Thus the claim must be reopened.






(CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence has been received sufficient to reopen the claim of service connection for PTSD, the appeal is granted to this extent.  


REMAND

Here, the Veteran contends that he has a psychiatric disorder due to his fear of hostile military activity during service in Southwest Asia in 1991.  See June 2009 stressor statement.  Second, on VA examination in May 2012, he had a diagnosis of depressive disorder, but the examiner did not provide an opinion regarding the etiology of the disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a remand is necessary.

Also, a psychiatric evaluation shows that the diagnosis of PTSD under DSM-V was to be ruled out.  This means that PTSD is not a definitive diagnosis as it may or may not present.  Additionally, the DSM-IV rather than the DSM-V criteria are applicable in the instant case as the appeal was certified to the Board in March 2013.  See 80 Fed. Reg. 14308 (March 19, 2015).  Further, VA regulations provide that if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

Thus, the Veteran should be afforded a VA psychiatric examination conducted by a psychiatrist or psychologist to determine the nature and etiology of his psychiatric disorder, to include whether he currently has PTSD that is related to his fear of hostile military activity.  
Lastly, in June 2009, the Veteran stated that on June 16, 2009 he had a VA Gulf War examination.  VA medical records show that on this date a Persian Gulf Registry examination was completed.   However, a copy of this examination report is not included with the records.  On remand, therefore, a copy of this examination report should be associated with the file, and the Veteran's assistance should be obtained to ensure that copies of any other outstanding records of pertinent medical treatment are identified and added to the claims file.  The Veteran also should be asked to provide any additional specific information regarding his in-service stressors, which may be verified by the U.S. Army & Joint Services Records Research Center.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim remaining on appeal-entitlement to service connection for a psychiatric disorder, to include PTSD, a depressive disorder, and anxiety.  

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, to include the Persian Gulf Registry examination report dated on June 16, 2009.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran for specific information regarding his in-service stressors, namely a detailed report of the stressful events during service, to include the date (month and year), unit, and location, where he served during the applicable incidents.  

4.  Based on the Veteran's reply to the above inquiry, contact the U.S. Army & Joint Services Records Research Center (JSRRC) and request that an attempt be made to verify the Veteran's claimed stressors.  A written response from JSRRC regarding the alleged stressor or stressors must be associated with the claims folder.

5.  Afterwards, schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted to determine the nature and etiology of the Veteran's psychiatric disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran, the examiner is asked to do the following:

a.) Offer an opinion as to whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If so, the examiner must provide an opinion as to whether the PTSD symptoms are related to the Veteran's fear of hostile military or terrorist activity during service, or alternatively whether the PTSD symptoms are related to a verified in-service stressor.  The examiner is asked to consider that on a psychiatric evaluation in October 2015 the Veteran had a diagnosis of rule out PTSD per the DSM-V criteria.  
b.) Determine whether the Veteran has any psychiatric diagnoses other than PTSD.  The examiner must consider that during the appeal period the Veteran's diagnoses included anxiety and major depressive disorder.  See VA treatment records in October 2009, VA PTSD examination in May 2012, and a psychiatric evaluation in October 2015.  

c.) Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's service.  In rendering the opinion the examiner is asked to consider that the Veteran served in the Gulf War from January 1991 to May 1991 as a motor transport operator and contends that he saw burning oil fields, dead bodies, enemy prisoners of war, and feared for his life.  See DD 214 and June 2009 stressor statement.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why. 

6.  When the development requested has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


